DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the vehicle drivetrain features of claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-13 recite “The actuator assembly according to…”. Claim 1, from which claims 6-13 ultimately depend, is directed to a system for a vehicle. It is unclear if claims 6-13 are directed to the whole system or just the actuator assembly. For clarification purposes, please amend claims 6-13 to read “the system according to claim X, further comprising” or “the system according to claim X, wherein the actuator assembly further includes” etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cochren et al. (U.S. 2015/0204431) in view of Raghavan et al. (U.S. 2017/0074380).
Regarding claim 1, Cochren discloses (fig. 10) A system for a vehicle, comprising: a pressure plate 40 configured to lock a differential (at side gear 20); and an actuator assembly (fig. 10), comprising: a housing 32/95; an actuator coil (coils of stator 28) disposed within the housing; an armature 30 disposed within the housing, the armature selectively positionable between a first position (fig. 7A) and a second position (fig. 7B) to actuate the pressure plate; a sensor (either 94,15 or 15,89) including a first sensing element (e.g. coil of 94,15), wherein a physical property (inductance) of the first sensing element varies based upon a position of the armature or pressure plate (pgh. 0047), wherein the sensor is not a full disc1; and a controller in electrical communication with the sensor2.
Cochren does not appear to disclose the location where the controller is mounted in relation to the housing. Raghavan teaches (figs. 3-4) a controller 30 a controller in electrical communication with the sensor 32, the controller coupled with a portion of the housing (as shown in fig. 4 at least with wire) and extending radially outward past an outermost radial surface of the housing (fig. 3 at least, wire extends radially outward). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the controller location of Raghavan in the differential of Cochren to remove the controller from the wet area of the axle housing. If the controller were mounted directly to the differential actuator, the controller would be mounted within the axle housing for the differential, which is a commonly wet space. Accordingly, additional sealing would be required to seal the controller from the wet space surrounding it. Since rubber seals normally last 3-5 years, the controller would be exposed to moisture within this amount of time and become damaged, requiring replacement of the entire controller unnecessarily. By providing the controller radially beyond the outermost radial surface of the housing, the controller can be mounted in a dry region of the vehicle instead to avoid these issues altogether.

Regarding claim 2, Cochren discloses (fig. 10) the sensor is an eddy current sensor3. 

Regarding claim 3, Cochren discloses the armature is an annular (fig. 3B). 

Regarding claim 4, Cochren discloses (fig. 3B) the differential, the differential housed in a differential case 12. 

Regarding claim 6, Cochren discloses (fig. 10) the first sensing element is disposed between the armature and housing (15,89 in the bottom right is in this location). 

Regarding claim 7, Cochren discloses (fig. 10) the first sensing element is disposed between the armature and the coil (94,15 is in this location). 
Regarding claim 8, Cochren discloses (fig. 10) the first sensing element is disposed in a recess formed in the housing (15,89 is in a recess). 

Regarding claim 9, Cochren discloses (fig. 10) a second sensing element (the other of 15,89 or 94,15 not previously relied upon, also including additional sensors 15,89) disposed within the housing adjacent to the armature. 

Regarding claim 10, Cochren discloses (fig. 10) the sensor includes an array of at least one of the first sensing elements and the second sensing elements (there are multiple sensors 15,89 shown). 

Regarding claim 11, Cochren discloses (fig. 10) the first sensing element is a coil (94,15 is a coil). 

Regarding claims 12-13, Cochren discloses (fig. 10) inductance of the second sensing element varies based upon a position of the armature (pgh. 0047). 

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cochren et al. (U.S. 2015/0204431) in view of Raghavan et al. (U.S. 2017/0074380), and further in view of Watanabe (U.S. 2014/0315675).
Regarding claim 14, Cochren discloses (fig. 10) an axle assembly 8 for a vehicle (fig. 1), comprising: an axle shaft 13; a differential assembly 10, the differential assembly including: a pressure plate 40 configured to lock a differential; and an actuator assembly (fig. 10), comprising: a housing 32/95; an actuator coil (coils of stator 28) disposed within the housing; an armature 30 disposed within the housing, the armature selectively positionable between a first position (fig. 7A) and a second position (7B) to actuate the pressure plate; a sensor (either 94,15 or 15,89) including a first sensing element (e.g. coil of 94,15), wherein a physical property (inductance) of the first sensing element varies based upon a position of the armature or pressure plate, wherein the sensor is not a full disc1; and a controller in electrical communication with the sensor (pgh. 0047).

Cochren does not appear to disclose the location where the controller is mounted in relation to the housing. Raghavan teaches (figs. 3-4) a controller 30 a controller in electrical communication with the sensor 32, the controller coupled with a portion of the housing (as shown in fig. 4 at least with wire) and extending radially outward past an outermost radial surface of the housing (fig. 3 at least, wire extends radially outward). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the controller location of Raghavan in the differential of Cochren to remove the controller from the wet area of the axle housing. If the controller were mounted directly to the differential actuator, the controller would be mounted within the axle housing for the differential, which is a commonly wet space. Accordingly, additional sealing would be required to seal the controller from the wet space surrounding it. Since rubber seals normally last 3-5 years, the controller would be exposed to moisture within this amount of time and become damaged, requiring replacement of the entire controller unnecessarily. By providing the controller radially beyond the outermost radial surface of the housing, the controller can be mounted in a dry region of the vehicle instead to avoid these issues altogether.

Cochren does not appear to disclose the electric motor as part of the axle assembly. Watanabe teaches (fig. 1) an axle assembly including a differential 10, an electric motor 30 coupled with a power source 49; and an inverter 47, wherein the axle assembly has a co-axial or off-axis layout where the axle shaft connecting a wheel to the differential assembly does not pass through a center of the electric motor but rather parallel to a motor axis (the axle assembly has a co-axial layout as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the axle assembly electric motor and Watanabe to the axle assembly of Cochren to improve fuel economy by creating a hybrid vehicle with the ability to drive the axle without using the primary drive source.

Regarding claim 15, Cochren discloses (fig. 10) the sensor is an eddy current sensor3. 

Regarding claim 16, Cochren discloses (fig. 10) the armature is an annular (fig. 3B). 

Regarding claim 18, Cochren discloses (fig. 10) the first sensing element is disposed between the armature and housing (15,89 in the bottom right is in this location).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Creech ‘676, and McGraner ‘356 and Paielli ‘162 disclose commonly owned differentials with inductive position sensor. Hirata ‘309 discloses an axle assembly with parallel motor structure.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The sensor 94,15 is disclosed as a “secondary coil, which does not constitute a “full disk”.
        2 Cochren does not explicitly discuss a controller, but pgh. 0026 discusses that the differential is “electronically controlled”. Accordingly, there must be some control logic provided somewhere in the vehicle at least to control the actuator and receive sensor signals, which would correspond to the recited “controller”.
        3 Pgh. 0047. Eddy current sensor measure/detect inductance, which is what sensor 94,15 is detecting, so accordingly this sensor corresponds to an eddy current sensor.